
SEPARATION AGREEMENT AND GENERAL RELEASE



                    THIS SEPARATION AGREEMENT AND GENERAL RELEASE, dated as of
FEBRUARY 23, 2006 (the "Agreement"), by and between CHEMTURA CORPORATION, a
DELAWARE corporation (the "Company") and MYLES ODANIELL (the "Executive").

                    WHEREAS, the Company wishes to terminate the Executive's
employment, and have the Executive resign as an officer of the Company and as a
director and/or officer of each subsidiary and affiliate of the Company, as
applicable; and

                    WHEREAS, except as otherwise set forth herein, the parties
intend that this Agreement shall set forth the terms of the Executive's
termination and resignation and that this Agreement shall supersede all prior
agreements between the parties regarding the subject matter contained herein,
including, without limitation, the Enhanced Severance Agreement dated May 30,
2003 between the Executive and Crompton Corporation and executed by the
Executive on June 1, 2003.

                    NOW, THEREFORE, in consideration of the covenants and
agreements hereinafter set forth in this Agreement, the parties hereto hereby
agree as follows:

                    1.      Termination; Resignation. The Executive's employment
with the Company and each of its subsidiaries and affiliates (collectively, the
"Company Group") hereby is terminated and the Executive hereby resigns from each
and every position, office and directorship with the Company Group, effective as
of February 28, 2006 (the "Separation Date").

                    2.      Severance Payments and Benefits. In consideration of
the covenants set forth herein and the waiver and release of claims set forth
below, and provided, that the Executive does not revoke this Agreement during
the Revocation Period (as defined below), the Company shall provide the
Executive with the following severance payments and benefits:

                    (a)      Severance Payments. The Company shall pay the
Executive separation pay equal to 14 months of his base salary at the current
annual rate of $380,160. This separation pay will be paid in a lump sum. In
addition, if as of the twelve month anniversary of the Effective Date the
Executive is not employed (or engaged in self-employment), then not more than
seven (7) days after the last day of the month in which the eighteen month
anniversary of the Effective Date falls, the Company shall pay to the Executive
a lump sum payment equal to 26 weeks of base salary ($190,080) multiplied by the
"Mitigation Factor." The Mitigation Factor shall mean a fraction, the numerator
of which is the total number of days the Executive is employed (or engaged in
self-employment) in any capacity between the twelve month and eighteen month
anniversaries of the Effective Date, and the denominator of which is 182.

                    (b)      Annual Bonus. The Company shall pay to the
Executive a bonus of $160,600 pursuant to the Chemtura Corporation 2005
Management Incentive Plan ("2005 MIP"), the payout of any such benefits to be
made in accordance with the terms and conditions of the 2005 MIP. The Executive
will not be eligible for any other bonus for calendar year 2005, or any prior or
subsequent year.

                    (c)      Treatment of Equity-Based Compensation. Except as
otherwise provided in this Section 2(c), the Executive's rights as of the
Separation Date with respect to all equity-based compensation awards previously
granted or awarded to the Executive under any equity-based compensation plan of
the Company, including, without limitation, the 1998 Long-Term Incentive Plan
(the "1998 LTIP" and, together with the individual grant documents, the "Equity
Plans"), including the Executive's rights with respect to vesting, exercise and
expiration of such awards, shall be determined in accordance with and subject to
the terms of the applicable Equity Plan.


          (i)      Stock Options. The Executive may exercise any employee stock
options granted under the Equity Plans that are outstanding, vested and
unexercised as of the Separation Date, in accordance with the terms of the
applicable Equity Plan until December 31, 2006. All other options granted under
the Equity Plans that are outstanding but unvested as of the Separation Date
shall be forfeited as of the Separation Date. Attached hereto as Attachment 1 is
a list of the Executive's outstanding, vested and unexercised stock option
awards as of the Separation Date and the expiration date for each such award.

          (ii)      Restricted Stock. The 12,500 restricted shares awarded to
the Executive under the 1998 LTIP on January 20, 2004, and 13,500 restricted
shares awarded to the Executive under the 1998 LTIP on November 23, 2004, which
otherwise would not be vested as of the Separation Date, shall become fully
vested as of the Separation Date. With respect to the 15,000 restricted shares
awarded to the Executive under the 1998 LTIP on February 23, 2005 (in respect of
the 2005-2007 LTIP Award Agreement), the Company shall deliver to the Executive
6,000 shares, representing that portion of the 2005-2007 LTIP Award earned as of
the Separation Date. These shares will be delivered to the Executive on February
1, 2007, per the terms of the 2005-2007 LTIP Award Agreement. All other
restricted share grants under the Equity Plans that our outstanding but unvested
as of the Separation Date shall be forfeited as of the Separation Date. Attached
hereto as Attachment 2 is a list of the Executive's outstanding, vested
restricted share awards as of the Separation Date.

                    (d)      401(k) Plan. Supplemental Savings Plan. The
Executive shall cease to be a Participant in the Chemtura Corporation Employee
Savings Plan (the "401(k) Plan") and the Chemtura Corporation Supplemental
Savings Plan (the "SSP") as of the Separation Date. In addition, the Company
shall fully vest any unvested portion of the Executive's account balance in the
SSP account as of the Separation Date. At the Executive's direction and in
accordance with the terms of the applicable Plan, the Company will following the
Separation Date cause the 401(k) Plan to distribute an amount equal to the
then-vested balance in the Executive's 401(k) Plan account. Such amount will be
paid to the Executive or to a qualified rollover account as the Executive shall
elect. In addition, in accordance with the Executive's prior election and
otherwise in accordance with the terms of the SSP, the Company will cause the
SSP to pay to the Executive the balance in the Executive's SSP Account, after
withholding such amount as is required to satisfy tax withholding requirements.
A statement of the Executive's benefits under these Plans shall be provided to
the Executive separately.

                    (e)      Medical, Dental and Vision Insurance. If so elected
by the Executive, the Executive and, as applicable, his eligible dependents
shall continue to be eligible to participate in the Company's group medical,
dental and vision insurance programs at no cost to the Executive, until the
earlier of 14 months after the Separation Date and the date on which the
Executive becomes eligible to participate in another group health plan,
provided, that the Executive and, as applicable, his dependents, are eligible
for and have elected to participate in such Company group health programs as of
the Separation Date. The Executive agrees to promptly notify the Company in
writing in the event that the Executive becomes eligible for coverage under
another group health plan following the Separation Date. Any coverage elected by
the Executive for him and/or his eligible dependents pursuant to this Section
2(e) shall be pursuant to the Consolidated Omnibus Reconciliation Act of 1986
("COBRA"), and will run concurrent with and be applied toward any continuation
coverage period for which the Executive and/or his eligible dependents are
eligible under COBRA. Specific information regarding COBRA will be sent to the
Executive separately.

                    (f)      Life and Disability Insurance. Following the
Separation Date, the Executive and, as applicable, his eligible dependents shall
continue to be eligible to participate in the Company's group life insurance and
group long-term disability insurance programs, on the same terms and conditions
as active employees, until the earlier of 14 months after the Separation Date
and the date on which the Executive becomes eligible to participate in another
group life and/or group long-term disability plan, provided, that the Executive
and, as applicable, his dependents are eligible for and have elected to
participate in such benefits programs as of the Separation Date. The Executive
agrees to promptly notify the Company in writing in the event that the Executive
is eligible after the Separation Date for coverage under another group life
insurance program or group long-term disability program, as the case may be.

                    (g)      Accrued Vacation. The Company shall pay the
Executive no later than seven (7) business days after the Separation Date, or
such earlier date as required by applicable law, for any vacation that is
accrued but unused as of the Separation Date, minus withholding and other
applicable deductions.

                    (h)      Outplacement Services. Up to twelve (12) months of
outplacement services will be made available to the Executive through the
Company's vendor, Lee Hecht Harrison. The Executive must use the Company's
vendor, and the value of this benefit will not be available to the Executive in
cash. More detail regarding this benefit, including when and where it will be
available to the Executive, will be provided separately.

                    (i)      Car Allowance. The Company will pay to the
Executive a cash payment in the amount of $12,600, which amount is equal to six
(6) months of car allowance payments.

                    (j)      Club Membership. The Company will pay to the
Executive a cash payment in the amount of $2,669.88, which amount is equal to
six (6) months of country club membership payments.

                    (k)      Company-Provided Computer; E-Mail Access. The
Company shall cause title to the laptop computer (and the associated
accessories) provided by the Company for the Executive's principal use to be
transferred to the Executive as of the Effective Date and the Executive shall
continue to have access to his Chemtura e-mail until March 31, 2006 for purposes
of receiving incoming e-mails from outside the Company Group, provided, that,
the Executive shall be required to bring the laptop (and associated accessories
as applicable) to the Company's headquarters in Middlebury, CT not later than
the Effective Date so that the Company's IT personnel can reformat the hard
drive and take other measures to remove and/or limit the Executive's access to
the Company network (including e-mail access except as provided above), Company
confidential information and Company-licensed software. The Executive shall be
responsible for paying any income or other taxes imposed in connection with such
transfer.

                    (l)      No Other Compensation or Benefits. Except as
otherwise specifically provided herein or as required by Section 4980B(f) of the
Internal Revenue Code of 1986, as amended (relating to "COBRA" coverage) or
other applicable law, the Executive shall not be entitled to any compensation or
benefits or to participate in any past, present or future employee benefit
programs or arrangements of any member of the Company Group (including, without
limitation, any compensation or benefits under any severance plan, program or
arrangement) on or after the Separation Date, or otherwise arising out of or
relating to the Executive's separation from employment with the Company. Nothing
in this Agreement shall require the Company to continue any employee benefit
plan, or obligate the Company to provide or make available to the Executive any
particular employee benefit, and the Company reserves the right to amend, modify
or terminate any Company employee benefit plan at any time, for any reason, in
accordance with its terms and applicable law.

                    3.      Return of Property. The Executive shall, on or prior
to the Separation Date, surrender to the Company any and all property of the
Company Group in the Executive's possession or under his control and all
property made available to the Executive in connection with his employment by
the Company, including, without limitation, all (i) confidential or proprietary
information concerning the Company Group or any of its customers or operations,
(ii) original and duplicate copies of all of his work product, (iii) keys,
security access codes, Company credit cards, files, calendars, books, records,
notes, notebooks, customer lists, proposals to customers, manuals, computer
programs, papers, electronically stored information and any other magnetic and
other media materials, including any duplicate copies, as applicable, and (iv)
computer equipment (including any desktop and/or laptop computers, handheld
computing devices, home systems, printers, computer disks and diskettes),
cellular telephones and fax machines.

                    4.      Cooperation. From and after the Separation Date, the
Executive shall cooperate in all reasonable respects with the Company Group and
their respective directors, officers, attorneys and experts in connection with
the conduct of any action, proceeding, investigation or litigation involving the
Company Group, and about which the Executive may have relevant information. Such
cooperation and assistance shall be provided at a time and in a manner which is
mutually and reasonably agreeable to the Executive and the Company, and shall
include providing information and documents, submitting to depositions,
providing testimony and general cooperation to assist the Company.

                    5.      Unfavorable Comments; Confidentiality of this
Agreement.

                    (a)      Public Comments by the Executive. The Executive
agrees to refrain from making, directly or indirectly, now or at any time in the
future, whether in writing, orally or electronically: (i) any derogatory comment
concerning the Company Group or any of their current or former directors,
officers, employees or shareholders, or (ii) any other comment that could
reasonably be expected to be detrimental to the business or financial prospects
or reputation of the Company Group.

                    (b)      No Publications. The Executive covenants and agrees
that, for a period commencing on the Separation Date and continuing for one year
thereafter, unless he gets written permission in advance from the Company, he
will refrain from publishing any book, article or other written material
involving or relating to the Company or any other member of the Company Group,
their respective directors, officers or employees (any such book, article or
other written material, a "Publication"), and from collaborating in or providing
any information in connection with the preparation of a Publication that is
distributed or disseminated to the general public or any group or segment
thereof, including, without limitation, any trade or industry. It shall not be a
violation of this covenant (i) if the Executive provides information to a person
whom he does not know, and has no reasonable basis for knowing, is a journalist,
reporter, author, editor, publisher or other person involved in print or other
media (each, an "Author"), unless the Executive knows, or has a reasonable basis
for knowing, that such person intends to forward such information to an Author
who uses it in a Publication involving or relating to the Company or any other
member of the Company Group, their respective directors, officers or employees
or (ii) if the Executive provides information that does not involve or relate to
the Company or any other member of the Company Group, their directors, officers
or employees to an Author and does not know, and has no reasonable basis for
knowing, that such Author will use such information in a Publication involving
or relating to the Company or any other member of the Company Group, their
respective directors, officers or employees.

                    (c)      Confidentiality of this Agreement. The Executive
agrees that the terms of this Agreement (other than the fact of the Executive's
separation of employment from the Company and the date thereof) are confidential
and that the Executive may not disclose any of such terms to any other person
other than his attorney, financial or tax adviser, accountant or spouse,
provided, that the Executive shall be responsible for any breach of
confidentiality by any such individual. The Executive agrees that he shall
instruct his attorney, financial and tax adviser, accountant and spouse not to
disclose such terms to any other person.

                    (d)      Permitted Disclosure. The provisions of this
Section 5 shall not preclude or restrict the Executive from making any
disclosure required by law in response to inquiries from any governmental,
regulatory or self-regulatory body or agency with jurisdiction over the
activities of the Company.

                    6.      Confidentiality; Non-Solicitation; Non-Competition.

                    (a)      Confidential Information. The Executive agrees that
he will not at any time, directly or indirectly, reveal to any person, entity or
other organization (other than the Company Group or their respective employees,
officers, directors, shareholders or agents) or use the for Executive's own
benefit any information deemed to be confidential by any member of the Company
Group ("Confidential Information") relating to the assets, liabilities,
employees, goodwill, business or affairs of any member of the Company Group
including, without limitation, any information concerning past, present or
prospective customers, manufacturing processes, marketing data, or other
confidential information used by, or useful to, any member of the Company Group
and known (whether or not known with the knowledge and permission of any member
of the Company Group and whether or not at any time prior to the Executive's
employment with the Company developed, devised, or otherwise created in whole or
in part by the efforts of the Executive) to the Executive by reason of the
Executive's employment by, shareholdings in or other association with any member
of the Company Group. Notwithstanding anything in this Section 6(a) to the
contrary, in the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. For
purposes of this Section 6(a) and the entirety of Section 6 of this Agreement,
the Company Group shall be interpreted to include any predecessor or successor
of the Company Group or any member thereof.

                    (b)      Non-Solicitation. The Executive agrees that for a
period commencing on the Separation Date and continuing for one year thereafter
(the "Restricted Period"), the Executive shall not, without the prior written
consent of the Company through it's General Counsel (which consent the Company
may grant or deny in it's sole discretion), directly or indirectly, whether on
his own, in association with or on behalf of any other person, firm, corporation
or other business organization, whether as an individual proprietor or
entrepreneur or as an officer, employee, director, partner, consultant, agent,
stockholder or in any other capacity, (i) solicit, hire, or endeavor to entice
away from the Company Group or any member thereof any person or entity who is,
or during the period beginning 12 months prior to the Separation Date and
continuing through the end of the Restricted Period was employed by or had
served as an agent or key consultant of the Company Group or any member thereof,
or (ii) solicit, hire, or endeavor to entice away from the Company Group or any
member thereof, any person or entity who is, or during the period beginning 12
months prior to the Separation Date and continuing through the end of the
Restricted Period was (or to the Executive's knowledge or the knowledge of the
public was reasonably anticipated to become) a customer or client, supplier,
licensee or other business relation of the Company Group or any member thereof.
As used herein the term "indirectly" shall include without limitation, the
Executive's permitting the use of the Executive's name to solicit away from or
to interfere with any employee or business relationship of the Company Group.

                    (c)      Non-Competition.

          (i)      The Executive agrees that for the Restricted Period, the
Executive shall not, without the prior written consent of the Company (which
consent the Company may grant or deny in it's sole discretion), directly or
indirectly engage in a Competing Business (as defined below).

          (ii)      For purposes of this Agreement, the term "Competing
Business" means to engage or plan to engage in any activity, whether on the
Executive's own, in association with or on behalf of any other person, firm,
corporation or other business organization, whether as an individual proprietor
or entrepreneur or as an officer, employee, director, partner, consultant,
agent, stockholder or in any other capacity, for the direct or indirect benefit
of Ciba Specialty Chemicals, Ferro Corporation, or Akzo Nobel and/or each of
their respective present and/or future subsidiaries and/or affiliates.

          (iii)     Nothing herein shall prohibit the Executive from acquiring
or holding any issue of stock or securities of any corporation which has any
securities listed on a national securities exchange, provided that at any one
time the Executive may not own more than five (5%) percent of the voting
securities of any such corporation.

                    (d)      The Executive acknowledges that he has carefully
read and considered the provisions of this Section 6 and, having done so, agrees
that the restrictions set forth in this Section 6 (including, but not limited
to, the duration and geographic scope of the restrictions set forth in this
Section 6) are fair and reasonable and are reasonably required for the
protection of the interests of the Company Group, and do not preclude the
Executive from earning a livelihood, nor do they unreasonably impose limitations
on the Executive's ability to earn a living. The Executive further agrees that
the potential harm to the Company Group from the non-enforcement of these
restrictions outweighs any potential harm to the Executive.

                    (e)      If any of the provisions of this Section 6 are
determined to be invalid or unenforceable to any extent, by reason of being
vague or unreasonable as to area, duration or scope of activity, that portion of
this Section 6 shall be considered divisible and shall immediately be reformed
to the maximum area, duration and scope of activity as shall be determined to be
enforceable by the court having jurisdiction over the matter. The Executive
agrees that any such reformation shall be valid and binding as though any
invalid or unenforceable provision had not been included herein.

                    (f)      In the event the Executive violates any legally
enforceable provision of this Agreement as to which there is a specific time
period during which the Executive is prohibited from taking certain actions or
from engaging in certain activities, then in such event, such violation will
toll the running of the applicable time period from the date of such violation
until such violation will cease.

                    7.      Exclusive Property. The Executive confirms that all
Confidential Information is and shall remain the exclusive property of the
Company Group. All business records, papers and documents kept or made by the
Executive relating to the business of the Company Group shall be and remain the
property of the Company Group. The Executive further confirms that, on or prior
to the Separation Date, the Executive shall have surrendered to the Company all
copies and extracts of any written Confidential Information acquired or
developed by the Executive during any such employment, shareholding or
association, and that the Executive has not removed or taken from the premises
of any member of the Company Group any written Confidential Information or any
copies or extracts thereof. The Executive shall promptly make all disclosures,
execute all instruments and papers and perform all acts reasonably necessary to
vest and confirm in the Company Group, fully and completely, all rights created
or contemplated by this Section 7.

                    8.      Certain Remedies. Without intending to limit the
remedies available to the Company Group, the Executive agrees that a breach of
any of the covenants contained in this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in this Agreement or such other relief as may be required
specifically to enforce any of the covenants contained in this Agreement. Such
injunctive relief in any court shall be available to the Company Group in lieu
of, or prior to or pending determination in, any arbitration proceeding.

                    9.      Release.

                    (a)      In consideration of the payments and benefits
provided to the Executive under this Agreement, the Executive agrees to accept
the compensation, payments, benefits and other consideration provided for in
this Agreement in full resolution and satisfaction of, and hereby IRREVOCABLY
AND UNCONDITIONALLY RELEASES, REMISES AND FOREVER DISCHARGES the Company Group
from any and all agreements, promises, liabilities, claims, demands, rights and
entitlements of any kind whatsoever, in law or equity, whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, which the
Executive, his heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing whatsoever existing, arising or occurring at any time on
or prior to the date the Executive executes this Agreement, including, without
limitation, any and all claims arising out of or relating to the Executive's
employment, shareholding, association, service, compensation and benefits with
the Company Group and/or the termination thereof, and any and all contract
claims, benefit claims, tort claims, fraud claims, claims for bonuses,
commissions, sales credits, etc., defamation, disparagement, or other personal
injury claims, severance claims, claims related to any bonus compensation,
claims for accrued vacation pay, claims under any federal, state or municipal
wage payment, discrimination or fair employment practices law, statute or
regulation, and claims for costs, expenses and attorneys' fees with respect
thereto, except that the Company's obligations under this Agreement shall
continue in full force and effect in accordance with their terms. This release
and waiver includes, without limitation, any and all rights and claims under
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, the Civil Rights Act of 1866 (42 U.S.C 1981), as amended, the
Employee Retirement Income Security Act, as amended, the Federal Age
Discrimination in Employment Act, as amended (including the Older Workers
Benefit Protection Act), the Americans with Disabilities Act, as amended, the
Fair Labor Standards Act, as amended, the National Labor Relations Act, as
amended, the Family and Medical Leave Act, as amended, the federal Worker
Adjustment and Retraining Notification Act or any state or local equivalent,
each as amended, the Connecticut Fair Employment Practices Act, Conn. Gen. Stat.
46a-58 et seq., as amended, the Connecticut Family and Medical Leave Act, Conn.
Gen. Stat. 31-51kk et seq., as amended, the Connecticut Unfair Trade Practices
Act, Conn. Gen. Stat. 42-110a et seq., as amended, Connecticut wage and hour
laws, Conn. Gen. Stat. 31-58 et seq., as amended, state tort and contract laws,
and any other federal, state or local statute, ordinance, regulation, law or
constitutional provision.

                    (b)      For the purpose of implementing a full and complete
release and discharge of claims, the Executive expressly acknowledges that this
Agreement is intended to include in its effect, without limitation, all the
claims described in the preceding paragraphs, whether known or unknown, apparent
or concealed, and that this Agreement contemplates the extinction of all such
claims, including claims for attorney's fees. The Executive expressly waives any
right to assert after the execution of this Agreement that any such claim,
demand, obligation, or cause of action has, through ignorance or oversight, been
omitted from the scope of this Agreement.

                    (c)      For purposes of this Section 9, the term "the
Company Group" includes, individually or collectively, each respective past,
present and future direct and indirect parents, subsidiaries, affiliates,
divisions, employee benefit plans, predecessors, successors, insurers, and
assigns, and each respective past, present and future officers, directors,
shareholders, representatives, agents and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Section 9 shall inure to the benefit of and shall be
enforceable by all such entities and individuals.

                    (d)      The Executive represents and warrants that he has
not instituted, assisted or otherwise participated in connection with, any
action, complaint, claim, charge, grievance, arbitration, lawsuit, or
administrative agency proceeding, or action at law or otherwise against any
member of the Company Group, and that he has not assigned any of the claims
being released under this Section 9.

                    10.      Miscellaneous.

                    (a)      Entire Agreement. This Agreement sets forth the
entire agreement and understanding of the parties hereto with respect to the
matters covered hereby and, except as expressly set forth herein, supersedes and
replaces any express or implied, written or oral, prior agreement, plan or
arrangement with respect to the terms of the Executive's employment and the
termination thereof which the Executive may have had with the Company Group,
including, without limitation, the Enhanced Severance Agreement dated May 30,
2003 between the Executive and Crompton Corporation and executed by the
Executive on June 1, 2003. All prior and contemporaneous discussions and
negotiations have been and are merged and integrated into, and are superseded
by, this Agreement with respect to the matters contained herein.

                    (b)      Modification; Amendment. This Agreement may not be
changed orally, and no modification, amendment or waiver of any of the
provisions contained in this Agreement, nor any future representation, promise
or condition in connection with the subject matter of this Agreement shall be
binding upon any party hereto unless made in writing and signed by such party.

                    (c)      No Admission of Wrongdoing. Nothing contained in
this Agreement shall be deemed to constitute an admission or evidence of any
wrongdoing or liability on the part of the Company Group, or any member thereof,
nor of any violation of any federal, state or municipal statute, regulation or
principle of common law or equity. The Company Group, and each member thereof,
expressly deny any wrongdoing of any kind in regard to the Executive's
employment or termination.

                    (d)      Withholding Taxes. Any payments made or benefits
provided to the Executive under this Agreement shall be reduced by any
applicable withholding taxes.

                    (e)      Sufficiency of Consideration. The Executive
understands and agrees that he is receiving compensation, payments and/or
benefits under this Agreement which are in excess of those to which he is
entitled from the Company Group, and that such compensation, payments and/or
benefits are being provided to him in consideration for his acceptance,
execution of and compliance with, and in reliance upon his representations in,
this Agreement, and the Executive acknowledges that such consideration is
adequate and satisfactory to him.

                    (f)      Governing Law. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Connecticut, without
giving effect to the conflicts of laws principles thereof.

                    (g)      Waiver. The failure of any party to this Agreement
to enforce any of its terms, provisions or covenants shall not be construed as a
waiver of the same or of the right of such party to enforce the same. Waiver by
any party hereto of any breach or default by another party of any term or
provision of this Agreement shall not operate as a waiver of any other breach or
default.

                    (h)      Severability. In the event that any one or more of
the provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby. Moreover, if any
one or more of the provisions contained in this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.

                    (i)      Notices. Unless otherwise provided expressly
herein, any notices required or made pursuant to this Agreement shall be in
writing and shall be deemed to have been given when delivered or mailed by
United States certified mail, return receipt requested, postage prepaid, as
follows:

                    if to the Executive:

                    Myles Odaniell
                    33 Chestnut Wood Road
                    Redding, CT 06896

                    if to the Company:

                    Chemtura Corporation
                    199 Benson Road
                    Middlebury, CT 06749
                    ATTN.: General Counsel

or to such other address as either party may furnish to the other in writing in
accordance with this Section 10(i). Notices of change of address shall be
effective only upon receipt.

                    (j)      Descriptive Headings. The paragraph headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

                    (k)      Counterparts. This Agreement may be executed in one
or more counterparts, which, together, shall constitute one and the same
agreement.

                    (l)      Successors and Assigns. Except as otherwise
provided herein, this Agreement shall inure to the benefit of and shall be
binding upon (i) the Company, its successors and assigns, and any company with
which the Company may merge or consolidate or to which the Company may sell all
or substantially all of its assets and (ii) the Executive and the Executive's
executors, administrators, heirs and legal representatives. The Executive may
not sell or otherwise assign his rights, obligations, or benefits under this
Agreement and any attempt to do so shall be void.

                    (m)      Litigation. The parties shall use their best
efforts and good faith to settle all disputes by amicable negotiations. Any
judicial proceeding brought against any of the parties to this Agreement or any
dispute arising out of this Agreement or any matter related hereto may be
brought in the courts of the State of Connecticut or in the United States
District Court for the State of Connecticut, and, by execution and delivery of
this Agreement, each of the parties to this Agreement accepts the jurisdiction
of said courts. Each of the Executive and the Company also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court or forum. Each of the Executive and the Company waives any defense
of inconvenient forum to the maintenance of any action or proceeding so brought
and waives any bond, surety, or other security that might be required of the
other party with respect thereto. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by a
suit on the judgment or in any other manner provided by law or at equity. For
purposes of this Agreement, a "final judgment" shall mean a judgment that cannot
be appealed or is not appealed in the applicable time period.

                    11.      Execution and Return; Revocation. This Agreement
must not be executed by the Executive prior to the Separation Date, and must be
returned to the Company's Senior Vice President, Human Resources not later than
the 21st day following the Executive's receipt of it. This Agreement may be
revoked by the Executive within the seven (7)-day period commencing on the date
the Executive signs this Agreement (the "Revocation Period"). No such revocation
by the Executive shall be effective unless it is in writing, signed by the
Executive and received by the Company's Senior Vice President, Human Resources
prior to the expiration of the Revocation Period. In the event of any such
revocation by the Executive, all obligations of the Company under this Agreement
shall terminate and be of no further force and effect as of the date of such
revocation. Because this Agreement affects the Executive's legal rights,
(including his rights under the Age Discrimination in Employment Act of 1967,
and the Older Workers Benefit Protection Act, each as amended), the Executive
should and hereby is advised to consult with an attorney prior to signing this
Agreement.

                    12.      Effective Date of Agreement. This Agreement shall
not become effective until the day following the last day of the Revocation
Period (the "Effective Date"). In the event that the Executive fails to execute
this Agreement in its entirety and without modification and return this
Agreement on a timely basis, or the Executive so executes, but then elects to
revoke this Agreement within the Revocation Period, this Agreement will be of no
force or effect, and neither the Executive or the Company Group will have any
rights or obligations hereunder.

                    13.      Compliance with Code Section 409A. To the extent
that Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the "Code") and the
guidance thereunder would require any payment or benefit otherwise provided for
by this Agreement to be delayed, such payment or benefit shall be made or
commenced as soon as administratively feasible after the period of delay
required by such Section of the Code and guidance. Without limiting the
generality of the foregoing, all payments under this Agreement are intended to
comply with Section 409A of the Code, and this Agreement will be administered
and interpreted in accordance with such requirements and applicable guidance
issued thereunder by the Internal Revenue Service and/or the Department of the
Treasury. The Company reserves the right to modify the terms of this Agreement
as necessary to comply with such Section of the Code and applicable guidance.

                    IN WITNESS WHEREOF, the Company has executed this Agreement
as of the date first set forth above and the Executive has executed this
Agreement as of the date set forth below.

                                        CHEMTURA CORPORATION


                                        By:                          
                                        Name:
                                        Title:






BY SIGNING THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT: (1) HE
IS COMPETENT; (2) HE WAS AFFORDED A REASONABLE TIME PERIOD OF NOT LESS THAN 21
DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND HAS BEEN ADVISED TO DO SO WITH AN
ATTORNEY OF HIS CHOICE; (3) HE HAS READ AND UNDERSTANDS AND ACCEPTS THIS
DOCUMENT AS FULLY AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL
CLAIMS AND RIGHTS WHICH HE MAY HAVE AGAINST THE COMPANY GROUP (AS DEFINED
ABOVE), INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS AND RIGHTS UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT; (4) NO PROMISES OR INDUCEMENTS
HAVE BEEN MADE TO HIM EXCEPT AS SET FORTH IN THIS AGREEMENT; AND (5) HE HAS
SIGNED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY
BOUND BY ITS TERMS.


ACCEPTED AND AGREED:



                                        
MYLES ODANIELL

Date:                                   



STATE OF _____________________)
                                                .:ss
COUNTY OF ____________________)



                   On this ___ day of _______________(month), ___________(year),
before me personally came Myles Odaniell, to me known, and known to me to be the
person described in, and who executed, the foregoing Agreement, and who duly
acknowledged to me that he executed the same.


                                        __________________________________

